DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I, claims 1-16, in the reply filed on September 21, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 1-16 are considered and claims 17-20 are withdrawn as non-elected claims in this office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-10, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Brown et al. (Brown, US 9,019,588).
Re Claim 1: As shown in Fig. 8, Brown discloses a window comprising:
a window frame 810 having an opening defined through which an outdoor space and an indoor space communicate;
a pair of sashes 805 and 807 disposed in the window frame 810 along an opening direction and a closing direction opposite to the opening direction (double-arrow direction in Fig. 8);
variable transmittance windowpanes 815 and 817 (insulated glass units IGUs) configured to be fitted in the pair of sashes 805 and 807 to open and close the opening together with the pair of sashes 805 and 807, the variable transmittance windowpanes 815 and 817 having a transmittance variable by electrical connection (col. 1, lines 23-47);
first conductive members 835 (connector pins) disposed on the pair of sashes 805 and 807 and electrically connected with the variable transmittance windowpanes 815 and 817 to supply electric power to the variable transmittance windowpanes 815 and 817 (col. 15, lines 15-47); and
a second conductive member 820 (conductive rails) electrically connected with the first conductive members 835 to supply the electric power to the first conductive members 835 from outside the window frame (controller) (col. 15, lines 15-47).
Re Claim 2: The window of claim 1, wherein, as shown in cross-section C Fig. 8, each of the first conductive members 835 is connected to at least part of a first surface that is a surface facing the window frame 810 among surfaces of the corresponding sash 805, 807, and
wherein the second conductive member 820 is connected to at least part of a second surface that is a surface facing the first surface, among surfaces of the window frame 810.
Re Claim 3: The window of claim 2, wherein the first conductive member 835 and the second conductive member 820 remain electrically connected with each other even while the sash 805, 807 slides along the opening direction and the closing direction (col. 15, lines 31-33).
Re Claim 4: The window of claim 3, wherein, as shown in Fig. 8 (at top left),  the sash 805 closes the opening together with the corresponding variable transmittance windowpane 815 in a closed position, and wherein the second conductive member 820 is configured to continuously extend from a first (bottom) position on the second surface to a second (top) position on the second surface, wherein the first conductive member 835 is disposed in the first position when the sash is located in the closed position, and wherein the first conductive member 835 is disposed in the second position when the sash maximally slides from the closed position along the opening direction (col. 15, lines 28-36).
Re Claim 5: The window of claim 2, wherein the first conductive member 835 and the second conductive member 820 are electrically connected with each other when the sash is located in a predetermined reference position (via floating connector 825) (col. 15, lines 20-36).
Re Claim 6: The window of claim 5, wherein the sash 805 closes the opening together with the corresponding variable transmittance windowpane 815 in a closed position,
wherein the second conductive member 820 is connected to the window frame 810 when the sash 805 is located in the closed position, and
the second conductive member 820 is connected with the first conductive member 835 when the sash 805 is located in the closed position and electrically disconnected from the first conductive member 835 (via floating connector 825) when the sash 805 deviates from the closed position (col. 15, lines 20-36).
Re Claim 8: The window of claim 1, wherein, as shown in Figs. 2 and 8, each of the variable transmittance windowpanes includes: 
a first glass layer 205; 
a variable transmittance film 215 disposed on one surface of the first glass layer 205, the variable transmittance film 215 having a transmittance variable by electrical connection (col. 1, lines 23-47); and 
an electrode terminal 825 protruding outside the first glass layer from the variable transmittance film, the electrode terminal being configured to make direct or indirect electrical connection between the variable transmittance film and the corresponding first conductive member 835 as shown in Fig. 8 (col. 15, lines 20-24). 
Re Claim 9: The window of claim 8, wherein the electrode terminal 825 extends through an electrode terminal hole defined in the corresponding sash 805 and is electrically connected with the first conductive member 835 (col. 15, lines 20-24).
Re Claim 10: The window of claim 9, wherein, as shown in Fig. 7, the sash 705 includes a packing member through which the electrode terminal 715 extends, and the packing member passing through the electrode terminal hole to cover the electrode terminal hole. 
Re Claim 15: The window of claim 8, further comprising a sealant 320 disposed in a space between the corresponding sash and the variable transmittance windowpane as shown in Fig. 3.
Re Claim 16: The window of claim 8, wherein the variable transmittance windowpane further includes a second glass layer 315 spaced apart from an opposite surface of the variable transmittance film 305 by a predetermined distance 320 (separator) as shown in Fig. 3 (col. 5, lines 12-28).
Allowable Subject Matter
Claims 7 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
November 17, 2022